Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.

Gujarati, Inc.
d/b/a Fast Point,

Respondent.

Docket No. C-15-246
FDA Docket No. FDA-2014-H-1764

Decision No. CR3548

Date: January 5, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint (Complaint)
against Respondent, Gujarati, Inc., d/b/a Fast Point that alleges facts and legal authority
sufficient to justify the imposition of a civil money penalty of $500. Respondent did not
answer the Complaint, nor did Respondent request an extension of time within which to
file an answer. Therefore, I enter a default judgment against Respondent and assess a
civil money penalty of $500.

CTP began this case by serving the Complaint on Respondent and filing a copy of the
Complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The Complaint alleges that Respondent impermissibly sold cigarettes to
minors and failed to verify that cigarette purchasers were 18 years of age or older,
thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et
seq., and its implementing regulations, Cigarettes and Smokeless Tobacco, 21 C.F.R. pt.
1140 (2013). CTP seeks a civil money penalty of $500.

On November 5, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying
cover letter, CTP explained that within 30 days, Respondent should pay the proposed
penalty, file an answer, or request an extension of time within which to file an answer.
CTP warned Respondent that if it failed to take one of these actions within 30 days, an
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering Respondent to pay the full amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor has it
requested an extension. Pursuant to 21 C.F.R. § 17.11(a), Iam required to “assume the
facts alleged in the [C]omplaint to be true” and, if those facts establish liability under the
Act, issue a default judgment and impose a civil money penalty. Accordingly, I must
determine whether the allegations in the Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Fast Point, an establishment that sells tobacco products and is
located at 5318 Fairfield Road, Columbia, South Carolina 29203. Complaint § 3.

e During an inspection of Respondent’s establishment on November 7, 2013, at
approximately 6:21 PM, an FDA-commissioned inspector observed that “‘a person
younger than 18 years of age was able to purchase a package of Newport Box
cigarettes .. . [.]” The inspector also observed that “the minor’s identification was
not verified before the sale... .” Complaint § 10.

e On January 16, 2014, CTP issued a Warning Letter to Respondent regarding the
inspector’s observations from November 7, 2013. The letter explained that the
observations constituted violations of regulations found at 21 C.F.R. § 1140.14(a)
and b)(1) and that the named violations were not necessarily intended to be an
exhaustive list of all violations at the establishment. The Warning Letter went on
to state that if Respondent failed to correct the violations, regulatory action by the
FDA or a civil money penalty action could occur and that Respondent is
responsible for complying with the law. Complaint ¥ 10.

¢ On March 25, 2014, CTP received a letter from Dennis Rollings who identified
himself as Respondent’s Accountant. Mr. Rollings stated that “Respondent
trained all employees, instructing them to ‘make sure all customers purchasing
tobacco products are over 18 years of age.’” Mr. Rollings also stated that,
“Respondent placed signage in the store regarding underage purchases of tobacco
products.” Complaint § 11.
e During a subsequent inspection of Respondent’s establishment on May 1, 2014, at
approximately 12:07 PM, FDA-commissioned inspectors documented that “a
person younger than 18 years of age was able to purchase a package of Newport
Box cigarettes ... [.]” The inspector also observed that “the minor’s identification
was not verified before the sale... .” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if distributed or offered for sale in any state in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The regulations prohibit the
sale of cigarettes to any person younger than 18 years of age. 21 C.F.R. § 1140.14(a).
The regulations also require retailers to verify, by means of photo identification
containing a purchaser’s date of birth, that no cigarette purchasers are younger than

18 years of age. 21 C.F.R. § 1140.14(b)(1).

Taking the above alleged facts as true, on November 7, 2013 and May 1, 2014, the
Respondent violated the prohibition against selling tobacco products to persons younger
than 18 years of age, 21 C.F.R. § 1140.14(a). The Respondent also violated the
requirement that retailers verify, by means of photo identification containing a
purchaser’s date of birth, that no cigarette purchasers are younger than 18 years of age.
21 C.F.R. § 1140.14(b)(1). Therefore, Respondent’s actions constitute violations of law
that merit a civil money penalty.

CTP has requested a fine of $500, which is a permissible fine under the regulations.
21 C.F.R. § 17.2. Therefore, I find that a civil money penalty of $500 is warranted and so
order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

